Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 29, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Kiser, Attorney of Record, on January 13, 2022.

The application has been amended as follows: 


In the Claims:
In claim 1, line 23, -- the -- has been inserted before “continuous”.
In claim 1, line 24, “the smallest” has been changed to -- a smallest --.
In claim 1, line 26, -- one quarter of -- has been inserted after “and”.
Claim 6 is canceled.

New claim 12 is added as follows:
-- 12.     (New) The blade according to claim 1, wherein each terminal end of the trailing edge sections has both a concave and a convex curvature when viewed in a radial direction relative to an axis of the gas turbine engine. --

The above changes to claim 1 have been made to correct and informality and indefinite claim language. Independent claim 6 has been canceled in order to place the application in condition for allowance, as Gupta 2011/0293422 teaches the amended features of claim 6. New claim 12, which depends on claim 1, has been added to recite the amended features of claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Verdier/Primary Examiner, Art Unit 3745